Citation Nr: 1115664	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-37 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include schizophrenia, anxiety, depression and agoraphobia.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the benefits sought on appeal.  In May 2010 the Veteran testified at a personal hearing before the undersigned member of the Board. 


FINDINGS OF FACT

1.  A February 2006 rating decision denied service connection for tinnitus, and reopened and denied the claims for service connection for hearing loss and a psychiatric disorder.  The Veteran failed to perfect an appeal of that rating decision.

2.  The additional evidence presented since the rating decision in February 2006 that denied service connection for tinnitus, and reopened and denied the claims for service connection for hearing loss and a psychiatric disorder, is cumulative of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision that denied service connection for tinnitus, hearing loss, and a psychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

2.  New and material evidence has not been presented to reopen the claim of service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has not been presented to reopen the claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has not been presented to reopen the claim of service connection for a psychiatric disorder, to include schizophrenia, anxiety, depression and agoraphobia.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In a new and material evidence claim, VA must provide notice to the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO sent correspondence in January 2007; a rating decision in February 2009; and a statement of the case in October 2009.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  That communication, in addition to the above correspondence, satisfied the notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2009 supplemental statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  In this regard the Board notes that a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and that is not the case here.  38 C.F.R. § 3.159(c)(4)(iii) (2010).

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Psychiatric Disorder

A February 2006 rating decision reopened and denied the Veteran's claim for service connection for a psychiatric disorder, to include schizophrenia, anxiety, depression and agoraphobia.  The RO concluded that there was no evidence that the Veteran's psychiatric disorder was manifest during service or within one year of service discharge, nor was there any medical evidence showing that the psychiatric disorder was causally related to service.  The Veteran filed a notice of disagreement to that decision.  However, he failed to perfect his appeal within the prescribed time.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2010).

In the February 2009 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for a psychiatric disorder on the grounds that the Veteran had failed to submit new and material evidence to reopened the claim.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim for service connection for a psychiatric disorder may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application to reopen the claim was received in October 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in February 2006 consisted of  the Veteran's service medical records, which show that on enlistment examination in December 1975 the Veteran's psychiatric status was clinically evaluated as normal.  In January 1977, a clinician noted that the Veteran had emotional and attitudinal problems which could compromise his judgment and reliability due to adjustment problems.  Service administrative records dated in May 1977 show that the Veteran was notified of proceedings for effecting his discharge from service for personal abuse of alcohol and other drugs.  In May 1977, the Veteran indicated that he waived his right to request a psychiatric examination in connection with his discharge.  On separation from service in June 1977, the Veteran reported a medical history of depression and excessive worry, and the clinician noted "depressive sizes off and on N/S."

Post-service medical records show that the Veteran was hospitalized from September to November 1980, with a diagnosis that included multiple substance abuse, slightly improved, and from November to December 1980 with a diagnosis that included multiple substance abuse, unchanged.  In an August 1992 behavior medicine evaluation the Veteran reported a very difficult psychosocial history involving extensive abuse and neglect as a child.  The Veteran reportedly underwent one previous psychiatric admission for depression approximately 11 years prior.  Testing revealed severe depression and possible anxiety, tension, rumination, and worry.  September and October 1992 treatment notes show treatment with anti-depressant medication, along with a diagnosis of severe depression.  Subsequent VA and private medical records documented multiple psychiatric diagnoses, to include major depressive disorder with psychotic features, polysubstance abuse, mood disorder, paranoid personality disorder, anxiety disorder, schizophrenia, and agoraphobia, with psychiatric treatment and a history of abusive home environment prior to service.  

Social Security Administration records that show the Veteran began receiving Supplemental Security Income payments in September 2005.  The primary diagnoses were schizophrenia, psychotic disorder, paranoid and other psychotic disorders.  The secondary diagnosis was anxiety related disorders.  
 
In statements and testimony, the Veteran related coming from an abusive background prior to service.  He related onset of depression in service, with  trouble with his superiors.  He reported that he became addicted to drugs and alcohol in service and had a lot of mental problems.  He stated that he was sent to a psychologist who diagnosed him with severe depression and suggested a discharge.  Following service, the Veteran reported psychiatric treatment in 1978 or 1979, a psychiatric hospitalization in a state hospital in the 1980s, and psychiatric treatment in 1981.

Additional evidence associated with the claims file since the previous denial of the claim in February 2006, consists of VA mental health treatment records from April 2005 to November 2009, which document a history of abuse prior to service, with treatment for a psychiatric disorder variously diagnosed as depressive disorder, anxiety disorder, psychotic disorder, mood disorder, polysubstance abuse, paranoid personality disorder, and agoraphobia.  The evidence previously considered contained various diagnoses and treatment for a psychiatric disorder starting more than one year after discharge from service, which was considered at the time of the previous denial in February 2006.  The Board finds that the new VA treatment records are cumulative of evidence previously considered.  The evidence previously considered documented the presence of a mental disorder.  The new evidence does not show that any current psychiatric disorder is related to the Veteran's service.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2010).

The new evidence also includes testimony from the Veteran relating the onset of mental health problems to service.  The Veteran's statements and testimony, are not new and material evidence because they are cumulative.  They are duplicative of previously considered evidence at the time of the previous denial, the Veteran's assertions that he developed a psychiatric disorder in service.  Cumulative evidence does not meet the standard of new and material evidence because it is not new.  38 C.F.R. § 3.156 (2010).

To the extent that the new evidence does not a show competent evidence of a causal relationship between the Veteran's psychiatric disorder and service, it does not raise a reasonable possibility of substantiating the claim and therefore the new evidence is not material.  38 C.F.R. § 3.156 (2010).

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection a psychiatric disorder is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Hearing Loss and Tinnitus

A February 2006 rating decision reopened and denied the Veteran's claim for service connection for hearing loss and denied the Veteran's claim for service connection for tinnitus.  The RO concluded that there was no evidence indicating that the Veteran's hearing loss and tinnitus were shown in service or within one year of service discharge, nor was there any medical evidence that the Veteran's hearing loss and tinnitus were causally related to service.  The Veteran filed a notice of disagreement to that decision.  However, he failed to perfect his appeal within the prescribed time.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002).

In the February 2009 rating decision on appeal, the RO declined to reopen the Veteran's claims for service connection for hearing loss and tinnitus on the grounds that the Veteran had failed to submit new and material evidence to reopened the claims.  The application to reopen the claims was received in October 2008.  The current regulatory definition of new and material evidence therefore applies.  38 C.F.R. § 3.156 (2010). 

The evidence before VA at the time of the prior final decision in February 2006 consisted of  the Veteran's service medical records, which show that on his January 1976 enlistment examination, the Veteran's hearing was evaluated as normal.  Service treatment notes show treatment for recurrent complaints of right ear pain.  In October 1976, complaints of hearing loss were noted.  On separation from service in May 1977, the Veteran reported a medical history of ear trouble.  On examination the clinician noted penetrated "TN" left ear drum, and recurrent ear problems since childhood.  The Veteran's hearing was clinically evaluated as normal.  Service department personnel records indicate that the Veteran's military occupational specialty was mortar gunner.

After service, an April 1984 medical report contained a finding of chronic right otitis media.  Records starting in 1987 document right ear hearing loss.  A September 1987 CAT scan of the right ear revealed a perforated tympanic membrane, a well aerated middle ear cavity, normal ossicles and mastoid air cells near the ear, a partial mastoidectomy and replacement of some mastoid air cells with scarring, normal internal auditory canal, semicircular canal, and cochlea, and no evidence for cholesteatoma in the middle ear.  A November 1989 audiogram revealed a mixed hearing loss in the right ear, which represented a "burned out adhesive otitis media."  In November 1991 an assessment of recurrent right otitis media and externa was noted.  In January 1992, a clinician found chronic otitis on the right side partly due to inconsistent medication intake.  An audiogram revealed hearing loss in the right ear.  A February 1992 notation indicates that cerumen was removed and that an audiogram showed hearing loss in the right ear.  In February 1992, a clinician opined that the Veteran had significant conductive hearing loss in the right ear, attributed to essentially no eustachian tube function leading to a marked atrophic change in the tympanic membrane.  Subsequent VA and private medical records document ongoing treatment for, and diagnoses of, right ear otitis media, hearing loss, and tinnitus starting in 2005.  A private clinical treatment note in August 2005 notes the Veteran's report of tinnitus as due to noise exposure in service.  The clinician provided an assessment of tinnitus secondary to excessive noise exposure.

In statements and testimony, the Veteran attributed his hearing problems, to include tinnitus, hearing loss and right ear infections, to the performance of his duties as a mortar gunner crewman in service.  In other statements he reported right ear problems from infancy, which worsened in service.  

Newly received evidence since the last final denial includes post-service VA treatment records which document treatment and diagnoses of recurrent right ear infections, hearing loss, and tinnitus.  A February 2009 audiogram revealed bilateral progressive hearing loss, with mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  The Board finds that evidence is not new and material because it is cumulative.  The evidence previously considered showed that the Veteran had been diagnosed and treated for hearing loss and tinnitus more than one year after discharge from service, and also documented treatment for recurrent right ear infections.  Therefore, that evidence was considered at the time of the previous denial in February 2006 and any new evidence showing the same is cumulative.  Cumulative evidence does not meet the regulatory definition of new and material evidence.  38 C.F.R. § 3.156 (2010).

The new evidence also includes testimony from the Veteran relating hearing problems, tinnitus, hearing loss, and right ear infections, to the performance of his duties as a mortar gunner crewman in service.  The Veteran reported onset of hearing loss and tinnitus in service.  The Veteran's statements and testimony are not new and material evidence because they are cumulative.  They are duplicative of previously considered evidence at the time of the previous final denial, the Veteran's assertions that he developed hearing loss and tinnitus in service due to excessive noise exposure from the performance of his duties.  Cumulative evidence does not meet the standard of new and material evidence because it is not new.  38 C.F.R. § 3.156 (2010).

To the extent that the new evidence does not a show competent evidence of a causal relationship between the Veteran's hearing loss and tinnitus, and service, it does not raise a reasonable possibility of substantiating the claims and therefore the new evidence is not material.  38 C.F.R. § 3.156 (2010).

Accordingly, the Board finds that new and material evidence has not been submitted and the claims for service connection for hearing loss and tinnitus are not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

As new and material evidence has not been presented, the claim for service connection for a psychiatric disorder, to include schizophrenia, anxiety, depression and agoraphobia, is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim for service connection for hearing loss is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim for service connection for tinnitus is not reopened, and the appeal is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


